United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT-EMERGENCY
FIRE FIGHTERS, Reno, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-745
Issued: October 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 22, 2009 appellant filed a timely appeal from an October 14, 2008 merit
decision of the Office of Workers’ Compensation Programs denying his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether appellant satisfied his burden of proof to establish that he sustained
an injury in the performance of duty on July 7, 2008.
FACTUAL HISTORY
On September 2, 2008 appellant, a 28-year-old senior fire fighter range technician, filed a
traumatic injury claim (Form CA-1) for “general exposure” to and a “potential for infection” by
the Hepatitis C virus. He alleged that on July 7, 2008 he was exposed to medical equipment used
on a patient who was infected with the Hepatitis C virus. Appellant’s claim form contained a

witness statement, dated July 14, 2008, signed by Blake Vernon who stated that appellant “may
have been accidentally exposed to contaminated material during clean up of medical equipment.”
In support of his claim, appellant submitted a report (Form CA-16), dated August 2008
and signed by Dr. James Quirk, who reported treating appellant for a possible Hepatitis C
infection.1 Dr. Quirk noted that “labs [were] drawn for possible exposure to Hep[atitis] C.” By
checkmark, he opined that appellant’s condition was caused by his employment.
Appellant submitted an exposure incident record for bloodborne pathogen exposure,
dated August 7, 2008 signed by Dr. Quirk.
By decision dated October 14, 2008, the Office denied appellant’s claim because the
evidence he submitted was insufficient to establish that he sustained an injury as defined by the
Federal Employees’ Compensation Act. It accepted that the incident of July 7, 2008 occurred as
alleged but found the evidence insufficient because it lacked medical evidence containing a
diagnosed condition.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.2 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.3
The Office’s regulations pertaining to workplace hazard exposure explain that simple
exposure to workplace hazard, such as an infectious agent, does not constitute a work-related
injury entitling an employee to medical treatment under the Act.4 The regulations note that
employers may be required under other statues or regulations to provide their employees with
medical testing and/or other services in situations where workplace exposure has been alleged.5

1

The Board notes that the Office issued a Form CA-16. A properly executed Form CA-16 creates a contractual
obligation, which does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim. See Elaine M. Kreymborg, 41 ECAB 256, 259 (1989). The CA-16 form appellant
submitted was incomplete, as it consisted of only the second page and did not authorize either examination or
treatment and was therefore not properly executed.
2

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

3

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
4

20 C.F.R. § 10.303(a).

5

Id. at § 10.303(b).

2

ANALYSIS
On appeal, appellant reported that he “handled some equipment used on [a] patient’s
mouth, but was not labeled as such thus possibly exposing [himself] to Hepatitus C.” The Board
finds that appellant has not satisfied his burden of proof to establish that he sustained an injury in
the performance of duty on July 7, 2008.
When a claim for compensation is based on a traumatic injury, the employee must
establish the fact of injury by proof of an accident or fortuitous event having relative definiteness
with respect to time, place and circumstance and having occurred in the performance of duty,
and by proof that such accident or fortuitous event caused an “injury” as defined in the Act and
its regulations.6 The question of whether an employment incident causes an injury generally can
be established only by medical evidence. Office procedures contain specific provisions
pertaining to high risk employment. Chapter 2.805.8.a(1) of the Office’s procedures provides
that the Office should accept such case for the physical injury involved and authorize
prophylactic treatment when the source of the infection is a known or probable carrier of the
disease.7
The record reflects that the incident of July 7, 2008 occurred as alleged. However, the
evidence of record does not establish that a physical injury actually occurred.
The medical evidence of record consisted of reports signed by Dr. Quirk. Neither report
contained a firm diagnosis nor an explanation of how the accepted July 7, 2008 employment
incident caused or aggravated any diagnosed condition. While Dr. Quirk reported that “labs
[were] drawn for possible exposure to Hep[atitis] C,” this is not a diagnosis.
In response to the question of whether appellant’s condition was related to his
employment, Dr. Quirk checked the box “yes.” An opinion consisting of merely checking a box
on a form report, without further explanation or rationale, is of little probative value.8 These
reports did not contain a firm diagnosis of any condition and therefore did not establish a
physical injury. As such, they are of little probative value and are insufficient to satisfy
appellant’s burden of proof.
Appellant submitted a witness statement from Blake Vernon who reported that appellant
“may have been accidentally exposed to contaminated material during cleanup of medical
equipment.” But exposure alone is not sufficient to satisfy appellant’s burden in traumatic injury
cases.
An award of compensation may not be based on surmise, conjecture or speculation.9 As
there was no other probative medical evidence demonstrating that the accepted employment
6

See Loretta Phillips, 33 ECAB 1168, 1170 (1982); Virgil M. Hilton, 32 ECAB 447, 452 (1980); Max Haber,
19 ECAB 243, 247 (1967).
7

N.S., Docket No. 07-1652 (issued March 18, 2008).

8

See Alberta S. Williamson, 47 ECAB 569 (1996).

9

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

3

incident caused or aggravated a medically diagnosed condition, appellant has not met his burden
of proof.
CONCLUSION
The Board finds that appellant has not satisfied his burden of proof to establish that he
sustained an injury in the performance of duty on July 7, 2008.
ORDER
IT IS HEREBY ORDERED THAT the October 14, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

